Title: To Benjamin Franklin from Amelia Barry, 3 April 1784
From: Barry, Amelia
To: Franklin, Benjamin



My Dear Sir,
Pisa 3d April 1784.

After I had given Mr. Partridge a letter for you, it occurred to me that we are famous at this Place for making Hare-down Gloves. I take the liberty of entreating your acceptance of 2 pair. If you approve of them have the goodness to signify it to me by a line, and I shall think myself equally honored and obliged by being permitted to supply you with them so long as you and I remain on the Continent.
The Gloves will be presented you by Mr. Mallack, a Gentleman who has spent the early part of his life in the East Indies, and has resided at Pisa some time with his family. He goes to England with Mr. Partridge you will find him very well informed in subjects relative to the E. Indies, which at present engage general attention—and when I add that he is a most worthy man, I am sure he will need no recommendation to my dear Docr. Franklin.
It is an age since I have received the least accounts of my dear Mrs. Bache,—the Papers occasionally give me your news.— I should be mortified at having it in this manner only, were it not for the conviction that the private ought to give place to the Public. Yet tho’ you do not write to me, I am persuaded that no engagements can entirely banish from your remembrance Most Dear Sir, Your affecate. Obliged & devoted

A. Barry.
His Excelly. B. Franklin Esqr.

 
Endorsed: April 3. 84
Notation: A Barry: 3 April 1784
